Title: 4th.
From: Adams, John Quincy
To: 


       Blackstone still furnishes me with employment for my forenoon hours; and I this day took up the fourth volume of Hume’s History, which I was reading when I last went from here. This author’s manifest partiality in favour of the Stuarts, his unceasing labours to palliate their faults, and his blindness to their crimes, must be overlook’d or forgiven in favor of the great entertainment which he affords.
       I pass’d the evening with Thompson, at Mr. Carter’s. The Conversation was not uncommonly interesting, though the old gentleman, is always agreeable to me. Betsey Smith of Boston was there and has been with them for several weeks.
      